 J.D. JEWELL, INC.61WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist RETAIL CLERKS INTERNATIONAL ASSOCIATION,LOCAL 1614, AFFILIATED WITH AMERICAN FEDERATION OF LABOR, or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.SAFEWAY STORES, INCORPORATED,Employer.Dated -------------------------- By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.J. D. JEWELL, INC., AND MARVIN ALLEN, WILLIE ANGLIN, WILLIE LEEBARTLETT, TAYLOR BE, NNETT, LEONARD CAGLE, ERNEST CANTRELL,THOMAS DECKING, JAMES GAZAWAY, DUSTUS (BILL) GOWAN, JAMESH. SMITH,EARL STEPHENS, FLETCHER WHITMIRE, VESTON WILLIAMS,ROBERT SEALEY, J. O. MCLENDON, ED PIERCE, LEWIS PORTER, GEORGEVAN GIESEN,ROBERTROPER, CECIL JARRARDandAMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL.CaseNo. 10-CA-1226.May 12,1952.Decision and OrderOn September 17,1951, Trial Examiner Lee J. Best, issued his Inter-mediate Report in the above-entitled proceeding finding that the cor-porate Respondent and certain of the individual Respondents had en-gaged in and were engaging in unfair labor practices in violation ofSection 8 (a) (1) of the Labor Management Relations Act, as amended,and recommending that the Respondents cease and desist therefromand the corporate Respondent take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that some of the individual Respondentshad not engaged in unfair labor practices in violation of Section 8(a) (1) of the Act and consequently recommended dismissal of the alle-gations of the complaint alleging participation in the said unfair laborpractices by Marvin Allen, Taylor Bennett, Leonard Cagle, ThomasDecking, Earl Stephens, Fletcher Whitmire, Veston Williams, EdPierce, and George Van Giesen.1The Respondents as to whom no dis-i The Intermediate Report, part D, 3, indicates that Van Giesen went to the aid of HaroldReidandEdRoper, as well as Scheurich and Ackerman.Apparently the reference toRoper was an oversight, without effect upon our findings, as Van Giesen's testimonyindicatesitwas Reid whom he twice helped, making no reference to Roper.99 NLRB No. 20. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDmissal was recommended filed exceptions to the Intermediate Reportand a supporting brief.2 In addition they have requested oral argu-ment.This request is denied inasmuch as the record and briefs, inour opinion, adequately present the issues and the positions of theparties.The Board 3 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record inthe case,and hereby adopts the conclusions and recommendations of the TrialExaminer, with the following additions and modifications :1.We agree with the Trial Examiner that the corporate Respondentviolated Section 8 (a) (1) of the Act by the statement of ForemanCecil Jarrard,4 following President Jewell's speech,' with reference toproposed increases in pay and a retirement plan.An undenied state-ment to the same effect and on the same occasion by Foreman WilliamBarefield, not mentioned in the Intermediate Report, we likewise findto be a violation of Section 8 (a) (1) of the Act in that it containedboth a promise of benefits if union activities were abstained from anda threat of retaliation if the Union came ins In addition we find, onthe basis of Sam Qualls' testimony, set out in section C, 1, of theIntermediate Report, that Foreman Jarrard's threat that there would2As one of their exceptions the Respondents state that the record lacks proof of thecharging Union's compliance,"or the local organization affiliated with it."The factof compliance by a labor organization which Is required to comply is a matter for admin-istrative determination not litigable by the partiesThe Board is administratively satis-fied that the charging Union was in compliance at all times material to this proceeding.SeeMcComb Mfg.Co , 95 NLRB 596 There is no evidence that a local organization hadbeen perfected to represent the corporate Respondent's employees.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles].* In their brief the Respondents state that Jarrard was not"made a foreman untilFebruary 26 . . . and not notified of it until on or about March 7th or 8th,1951,"hencethe statement on which the unfair labor practice finding is made occurred when Jarrardwas an "ordinary employee," without power to bind the Respondent in the circumstances-(we note that no specific exception was taken to the finding.)Lingerfelt,an employeeon the night shift,discharged Feb'nary 28, placed the Jewell speech and Jarrard's remarksthereafter as occurring about 2 weeks before his discharge.However,he also testified thatalthough Jarrard had been a truck driver in the fall of 1950, the direction of the nightshift had been his duty for a month or two before Lingerfelt's discharge;that Lingerfelthad been "told"that Jarrard was "clean-up foreman" ,and that Lingerfelt had notedthat Jarrard directed his crew without participating in the work himselfJarrard did nottestifywithout producing its records,the corporate Respondent denied that Jarrardhad acted In the capacity of cleanup foreman or sanitation engineer before February 26.On this record we credit Lingerfelt, as the Trial Examiner apparently did5The text of President Jewell's speech, although offered to the Trial Examiner at thehearing, was not made a part of the record.We consider the evidence with respect to ittoo fragmentary for conclusive comment despite Jewell's own admission that he told hisemployees he didn't need any "third outsiders" to intervene.6 Lingerfelt testified that Barefield"said they was going to give us a seven percent raise,and was working on retirement plan, but if the union come through why they would dropall of it."Barefield was not asked if he made this statement,nor was the instancespecifically referred to in his examination as a witnessHe denied commenting on uniondues and assessments. J.D. JEWELL, INC.63be a layoff if the Union came in, which occurred approximately a weekbefore the election, constituted a violation of Section 8 (a) (1) of theAct.We agree with the Trial Examiner 7 that Superintendent Cum-mings' interrogation of Frank Satterfield constituted interference,restraint, and coercion within the meaning of Section 8 (a) (1) of theAct .s2.We agree with the Trial Examiner that the Respondent's truckdrivers 9 spearheaded the antiunion campaign and engaged in violentantiunion activities consisting of assaults upon certain union agentsand adherents after the ballot count on the night of March 15, 1951,and that Bunyan Bagwell, their supervisor," had full knowledge ofand encouraged their violent activity, thus fixing the liability of thecorporate Respondent therefor.-Also, we agree that the individualRespondents Willie Anglin,12Willie Lee Bartlett, James Gazaway,Dustus (Bill) Gowan, and James H. Smith participated in the saidviolent mob action and assault,13 and that each of them is guilty of anunfair labor practice in violation of the Act.The Trial Examiner also found, and we agree, that J. 0. McLendonand Robert Roper, employees who were not truck drivers, participatedin the March 15 assault upon union agents and adherents, as didSupervisors Robert Sealey'14 Cecil Jarrard, and Lewis Porter.Apartfrom Supervisor Bagwell's express authority to Gowan and othersfor violent action, the active participation of these three supervisoryemployees in the mob action clearly encouraged its continuance and7 As exceptions were not filed to the Trial Examiner's finding no interference,restraint,and coercion in the comments and threats of Brewer, Shields, andMcLendonwhose super-visory authority was in issue,we do not pass upon that phase of the Intermediate Report.8SeeJackson Pres8, Inc.,96 NLRB 897.9 The Respondents except because the Trial Examiner found that the corporate Respond-ent "insisted"upon the inclusion of truck drivers in the unit.Admittedly the Respondentrequested their inclusion.toWe see no merit in the Respondent's exception to the finding that Banyan Bagwellwas "manager of the freezer plant and transportation."Bagwell's own testimony wasthat he was"refrigeration and transportation manager."11The record lacks evidence concerning Bagwell'sknowledge of the inception of theantiunion campaign of the truck drivers or of the preparation of the antiunion leaflet, andto the extent that the Trial Examiner's finding implies such knowledge,we do not adopt it.u The Respondents except to the findings of the Trial Examiner concerning the chaseof the union men to Atlanta by individual Respondent Willie Anglin in his car.To clarifythis point the record shows,and we find,that the union men were closely followed toAtlanta by another car at high speed,and that Willie Anglin attempted to chase them inhis car, in the course of which he ran a third car off the road.11We shall dismiss the complaint as to Ernest Cantrell inasmuch as the record showsonly that he participated in distributing the antiunion handbill.i4Concerning Sealey'sparticipation in the March 15th mob action and assault, theRespondents-without specific exception taken-argue in their brief that witness Boswellis not to be believed because he testified that Sealey had on a sport shirt with short sleevesalthough the temperature was 40 degrees at 6 o'clock that evening.Yet we note thatindividual Respondent Robert Roper testified that lie had on no topcoat or jacket at thetime.The Respondents also argue that witnesses Boslsell, Ash, and Qualls are not to bebelieved because they were "in conflict on whether the radio in their car was going afterthey parked by the Jewell building."Actually there was no real conflict in testimony asBoswell said it was on, Ash that he didn't "think"so,and Qualls that he couldn'tremember. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurnished implied authority for employee participation, thus fixingthe liability of the corporate Respondent therefor. In addition weagree that each of these individual Respondents-McLendon, Roper,Sealey, Jarrard and Porter-is guilty of an unfair labor practice inviolation of the Act 15Finally, we agree that the corporate Respondent's failure to inquireinto, investigate, or take affirmative disciplinary action 16 against theparticipating individuals constituted such condonation and ratifica-tion of the said March 15 occurrences as to constitute additional inter-ference in, restraint, and coercion of the corporate Respondent'semployees in the exercise of rights guaranteed them in Section 7 ofthe Act-all in violation of Section 8 (a) (1) of the Act.The Labor Organization InvolvedAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica, AFL, the charging Union, is a labor organization which admits tomembership persons employed by the corporate Respondent 1TOrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent J. D. Jewell, Inc.,its officers, agents, successors, and assigns, including the individualRespondentsWillie Anglin,Willie Lee Bartlett, James Gazaway,Dustus (Bill) Gowan, James H. Smith, Robert Sealey, J. O. Mc-Lendon, Lewis Porter, Robert Roper, and Cecil Jarrard, shall :1.Cease and desist from :(a) Interrogating the employees of J. D. Jewell, Inc., threateningthem with economic reprisal by reason of their union activities, andpromising benefits if they abstain from union activities.(b)Engaging in, authorizing, encouraging, ratifying, or condoningphysical assaults or threats of physical assault by employees of J. D."We find that the individual Respondents Willie Anglin,Willie Lee Bartlett, JamesGazaway, Dustus(Bill)Gowan, James H. Smith, J. O. McLendon,Robert Roper,RobertSealey, Cecil Jarrard, and Lewis Porter acted as agents of the corporate Respondent at alltimesmaterial herein, and hence individually constituted an "employer"within themeaning of Section 2(2) of the Act.16Thurmond,vice president,treasurer.and attorney for the corporate Respondent, testi-fied that be was worried about the mob violence,as it was occurring,from the standpointof whether there would"be any trouble about it." The charge was promptly filed the nextday and his"lining up"employees to talk with Board personnel constituted the onlyinvestigation that was made.Likewise President Jewell testified that he was"stunned"by the news the next morning because he knew it would lead to "a very expensive hearingfor the company,"but that he asked few questions about it because he "didn't want toknow what happened."17A finding to this effect,supported by proof at the hearing,was apparently omittedfrom the Intermediate Report by oversight. J.D. JEWELL, INC.65& well, Inc., against other. employees or union representatives, in-tended to discourage membership in or concerted activities on behalfof Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,AFL, or any other labor organization.(c) In any other manner interfering with, restraining, or coercingemployees of J. D. Jewell, Inc., in the exercise of the right to self-organization, to form labor organizations, to join or assist Amal-gamated Meat Cutters and Butcher Workmen of North America,AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidand protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)The corporate Respondent shall instruct all its employees thatphysical assaults or threats of physical assault intended to discouragemembership in or concerted activity on behalf of Amalgamated MeatCutters and Butcher Workmen of North America, AFL, or any otherlabor organization, will not be permitted in or about the property ofJ. D. Jewell, Inc., at any time, and take effective action, when required,to enforce these instructions.(b) Sign copies of the notices attached hereto marked "AppendixAll and "Appendix B."(c)The corporate Respondent shall post said notices at each of itsplants in Gainesville, Georgia, and vicinity.Copies of such notices,t be-furnished by the Regional Director for the Tenth Region, shall,after being signed by the corporate Respondent and the individualRespondents, respectively, be posted by the corporate Respondentimmediately upon receipt thereof,i6nd maintained by it for sixty (60)days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by all the Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order 18 what steps theRespondents have taken to comply herewith.IT Is FURTHER ORDEREDthat the complaint,insofar as it allegesthat the individual Respondents Marvin Allen, Taylor Bennett,8 In the eventthis Order is enforced by decree of a UnitedStatesCourt of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeonard Cagle, Thomas Decking, Earl Stephens, Fletcher Whitmire,Veston Williams, Ed Pierce, George Van Giesen, and Ernest Cantrellviolated Section 8 (a) (1) of the Act be, and it hereby is, dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :All our employees are instructed that physical assaults orthreats of physical assault intended to discourage membershipin or concerted activity on behalf of AMALGAMATED MEAT CUT-TERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL, or anyother labor organization, will not be permitted in and about ourproperty at any time, and that effective action will be taken, whenrequired, to enforce these instructions.WE WILL NOT interrogate our employees concerning their unionactivities, or threaten them with economic reprisal by reason ofsuch activities or promise them benefits if they abstain fromunion activities.WE WILL NOT authorize, encourage, ratify, or condone physi-cal assaults or threats of physical assault by our employees againstother employees or union representatives, intended to discouragemembership in or concerted activity on behalf of AMALGAMATEDMEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL,or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion to form labor organizations, to join or assist AMALGAM EDMEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.J. D. JEWELL, INC.,Employer.By ----------------------(Representative)((Title)Dated------------ J.D. JEWELL, INC.67This notice must remain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL EMPLOYEES OF J. D. JEWELL, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify the employees of J. D.Jewell, Inc., Gainesville, Georgia, that :WE WILL NOT engage in physical assaults or threats of physicalassault intended to discourage membership in or concerted activ-ity on behalf of AMALGAMATED MEAT CUTTERS AND BUTCHERWORKMEN OF NORTH AMERICA, AFL, or any other labor organi-zation, and we will not in any like or related manner restrain orcoerce said employees in the exercise of the rights guaranteedthem in Section 7 of the Act, as amended.WILLIE ANGLIN,WILLIE LEE BARTLETT,JAMES GAZAWAY,DUSTUS (BILL) GOWAN,JAMES H. SMITH,ROBERT SEALEY,J.O. MCLENDON,LEWIS PORTER,ROBERT ROPER,CECIL JARRARD.Dated --------------------This notice must remain posted for sixty (60) consecutive days,from the date hereof, and must not be altered, defaced, or coveredby any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed on March 16, 1951, and a first amended charge filed onMay 9, 1951, by Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL, herein called the Union, the General Counsel of the NationalLabor Relations Board by the Regional Director for the Tenth Region (Atlanta,Georgia), issued a complaint dated May 9, 1951, against J. D. Jewell, Inc., here-in called the Respondent, and 20 individual employees, officials, and supervisors,herein called the Individual Respondents, alleging that the Respondent andIndividual Respondents engaged in and are engaging in unfair labor practicesaffecting commerce within the meaning of Sections 8 (a) (1) and 2 (6) and (7) 68DECISIONSOF NATIONALLABOR RELATIONS BOARDof the National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.Copies of the charge, first amended charge, complaint, and notice of thehearing were duly served upon all parties.With respect to the unfair labor practices, the complaint alleges insubstancethat in the months of February and March 1951, the Respondent and IndividualRespondents interfered with, restrained, and coerced employees in the exerciseof the rights guaranteed in Section 7 of the Act by (1) interrogationconcerningtheirunionactivities and sympathies, (2) threats of discharge and other eco-nomic reprisal if they engaged in activities on behalf of or joined the Union,and (3) physical assaults on members and representatives of the Union.The Respondent and Individual Respondents filed answerto the complaintadmitting all material allegations with respect to commerce, but deniedall alle-gations with respect to unfair labor practices.Pursuant to notice, a hearing was conducted at Gainesville,Georgia, on May25, 26, 28, 29, 30, 30, and June 1, 1951, before the undersigned TrialExaminerduly designated by the Chief Trial Examiner. The General Counsel, the Union,the Respondent, and all Individual Respondents were represented by counsel. Allparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues in the case.At the close of the hearing, motion by the General Counsel to conform thepleadings to the proof was allowed without objection. Counsel forall partieswaived oral argument.All parties were informed by the TrialExaminer con-cerning their right to file written briefs and proposed findings offact and con-clusionsof law.All briefs, proposed findings of fact, and conclusions of lawfiled by the General Counsel, the Union, the Respondent, and IndividualRespond-entshave been given due consideration.Based uponthe entire record and my observation of thewitnesses in the case,Imakethe following :FINDINGS OF FACT1.BUSINESS OF RESPONDENTJ.D. Jewell, Inc., is a Georgia corporation having its principal place of busi-ness in the city of Gainesville, Georgia. It engages in the processing and saleof poultry products and byproducts, and operates a fleet of refrigerator trucksover the highways of the several States.During the year ending May 1, 1951,itprocessed and sold products exceeding $1,000,000 in value.More than 90percent of its output in volume and value was shipped to customers' outsidethe State of Georgia.The Respondent is, therefore, engaged in commercewithin the meaning of the Act. Because it is an enterprise engaged in producingand handling goods destined for out-of-State shipment valued in excess of $25,000per annum, the Board assumes jurisdiction in this case.'By reason of their employment in the business of the Respondent, the Indi-vidual Respondents are also engaged in commerce within the meaning of theAct.HI. THE UNFAIR LABOR PRACTICESA. Organization and managementInstallations of the Respondent in Gainesville and vicinity include the jointlyoccupied main office and freezer plant on Church Street, the processing plant atthe old airport, the byproducts plant, and the hatchery.1StantalausImplement & Hardware Co., Ltd.,91 NLRB 618. J.D. JEWELL, INC..69)Officials of the Respondent include Jesse D. Jewell, president; George Van.Geisen,vice president in charge of feed department and field work ; HowardFuller, vice president in charge of the hatchery department ; R. H. Conway,secretary and office manager ; Charles H. Hearn, plant superintendent ; andBunyan Bagwell, manager of the freezer plant and transportation. Charles J.Thurmond, a practicing attorney-at-law, is vice president, treasurer, and generalcounsel.Other supervisors within the meaning of the Act, as of March 15, 1951, in-clude C. O. Cummings, superintendent of the byproducts plant ; Robert Sealey,day superintendent at the processing plant ; Jesse Brown, night superintendentat the processing plant ; and Foremen William A. Barefield, Coleman Dunagan,Hoyt Dunagan, Robert Peeples, Haskell C. Stratton, Jr., Joe M. Terrell, BenUnderwood, Phillip Westmoreland, Elmer Peck, C. J. Murphy, and Cecil Jarrard.'Other Individual Respondents include Lewis Porter, personnel director ; Rob-ert Roper, stock clerk ; J. O. McLendon, senior employee and maintenance manat the hatchery ; Ed Pierce, serviceman for the breeder flock ; Willie Lee Bart-lett, freezer plant employee ; and over-the-road truck drivers Marvin Allen, Wil=lieAnglin, Taylor Bennett, Leonard Cagle, Ernest Cantrell,Thomas Decking,James Gazaway, Dustus (Bill) Gowan, James H. Smith, Earl Stephens, FletcherWhitmire, and Veston Williams.The truck drivers are employed in the trans-portation department under the supervision and control of Manager Bunyan.Bagwell with headquarters at the freezer plant, where a dispatcher's office ismaintained.B. Negotations for an electionIn February 1951, Harold Reid and other employees of the Respondent inter-viewed InternationalOrganizer William Katz with respect to forming a labororganization.On or about February 19, 1951, Katz addressed a letter to the Re-spondent requesting recognition of the Union as bargaining representative.Thereafter, the Union filed a petition with the Board for an election limited tomaintenance and production employees, and designated Robert Ackerman, in-ternational representative, to assist Katz in completing an organization.Acker-man arrived in Atlanta on March 3, 1951, and by telephone arranged for a con-ference with the Respondent in Gainesville to discuss the possibilities of a con-sent election.At the conference on March 5, 1951, the Respondent insisted on abargaining unit to include over-the-road truck drivers and all other employees-The Union agreed, and a consent election was called in the processing plant atthe airport for March 15, 1951, between shifts from 4 to 8 p. in.C. Interference, restraint,and coercion1.Antiunion activityPrior to the election, President Jewell made a speech to his employees atthe processing plant voicing his opposition to the Union and outsiders inter-vening between the Respondent and its employees.Following this speechForeman Cecil Jarrard stated in the presence of James Lingerfelt and otheremployees that Mr. Jewell was going to give the employees a 7 percent raisein pay, and was also working on a retirement plan, but if the Union came inall of it would be dropped. On another occasion Jarrard said that it wouldcost from $25 to $40 to join the Union, and it could impose fines from $25 to$50 for failure to attend meetings. Sam Qualls heard him say that the Union' Jarrard was appointed foreman of the cleanup crew on February 26, 1951.215233-53-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not do the employees any good, and that some would probably be laid,off ifit came in.William G. Sailers heard Individual Respondent J. O. Mc-Lendon at the hatchery frequently express his opposition to the Union andsay that he would not work union labor or union sympathizers.3 J. B. Shields,assistantforeman in the picking department interrogated employee Zora LeeBond, concerning her attendance at union meetingsC. O. Cummings, superin-tendentof the byproducts plant, interrogated employee Frank Satterfield asto what he and the other boys thought about the Union. Joe Brewer, assistantforeman in the eviscerating department, inquired of employee Velva Townley,on the day of the election, whether she favored the Union.The "Cookie Jar,"an independent restaurant just outside the processing plant gate, became a centerof union and antiunion activity.A fight occurred there at midnight, shortlybefore the election, between Lula Sweat and Wanda Fay Gibbs.Robert Acker-man andother union adherents had remonstrated with Lula Sweat for renounc-ing her affiliation with the Union.The rumor was spread that a union repre-sentative had assaulted the girl.The facts concerning this incident were notclearly established, but antagonism between the two factions was stirred up.In the forenoon of election day, March 15, 1951, a group of over-the-roaddrivers in the office of Manager Bunyan Bagwell at the freezer plant discussedthe possibilities of whipping International Representative Robert Ackerman'Individual Respondent Dustus (Bill) Gowan asked Manager Bagwell what wouldhappen if they whipped him. Bagwell laughed and said nothing would happen-that Mr. Jewell would take care of them-and would make people sorry if theyvoted for the Union. In his own testimony Bagwell admitted that he said "Bill,as long asyou stick to personal affairs-don't involve me or the Companywhatever-it is plumb all right with me.You can whip any of them or allof them if you want to, as long as you stick to personal things." This state-ment was made in the presence of Individual Respondents James Gazaway andLeonard Cagle.Robert Ham, John J. Sosbee, and possibly other employees,were also present. Thereafter, Bunyan Bagwell was in company with his truckdrivers throughout the day in the vicinity of the polls, at the "CookieJar," andin his office at the freezer plant that night when the ballots were counted anda riot occurred.He cautioned the truck drivers not to start any trouble aroundthe polls because it might invalidate the election-saying there was time lateron for that.Harold Reid, Edward Roper, Roy Bennett, Jim Knight, and union officialsRoy Scheurich, William Katz, and Robert Ackerman distributed union handbillsat the plantgateduring the noon hour on March 15, 1951. At the same timeIndividual Respondents Dustus (Bill) Gowan, Willie Lee Bartlett, and otherspassed out antiunion leaflets signed by "POULTRY WORKERS ANTI-LABORUNION ORGANIZATION COMMITTEE."When requested to identify thecommittee, Bill Gowan said "We are the truck drivers from the Jewell Company."He demanded an explanation why over-the-road truck drivers had been includedin the bargaining unit, and said "We belong in a Teamsters Union and not in aGod damned Meat Cutters Union." At this point the argument was broken offby departure of the union representatives to negotiate a voting eligibility list.Later in the afternoon a group of the truck drivers in the automobile ofIndividual Respondent Willie Anglin stopped Robert Ackermannearthe polls,and resumed the argument concerning inclusion of over-the-road truck driversSMcLendon was work leader at the hatchery.* See testimony of John J. Sosbee and Bunyan Bagwell. Cross-examination of Sosbeeas an adverse witness was permitted, because of his, reluctance to testify and admittedopposition to the Union. J.D. JEWELL, INC.71In the bargaining unit.Charles J. Thurmond, vice president and general counselof the Respondent, drove up, and Ackerman requested him to explain the situ-ation.His explanation was accepted, and some of the truck drivers remarkedto Ackerman, "We knew it all the time.We were pulling your leg."Thereupon,Ackerman invited the entire group to have coffee with him at the nearby "CookieJar."One said, "q. K. Come on. Spend some of that union money on us,"and all accepted the invitation.2.A tempest in the "Cookie Jar"Uponarrival in the "Cookie Jar," Robert Ackerman sat down at tables withthe truck drivers, and ordered 13 cups of coffee for them and their associates.By reasonof the election the group and a large number of others loitered therethe remainder of the afternoon.Other representatives of the Union were inanother roomof the building.Arguments concerning the Union were renewed by the truck drivers, andsome assertedthat Mr. Jewell had assured them there would never be a laborunion in hisplantsAckerman was asked, "Why don't you go back where youcame from?Nobody sent for you." Individual Respondent James H. Smithinquired what damned church he belonged to. Ackerman resented aspersionson his nationality and religion, and said there was going to be a fair electioneven if it is in the State of Georgia, ' and that religion doesn't enter into it.Both men usedprofane language, and Individual Respondent James H. Smithattempted to fight, but was restrained by other members of the group. Onefellow kept saying, "Let him talk." Individual Respondents George Van Geisenand Ed Pierce came in late, stood over against the window overlooking theairport but took no part in the arguments. Reference was made that VicePresidentVan Geisen was present.Finally the proprietor broke up the argu-mentsby ordering all of them out of his restaurant.Ackermanthen joinedhis unionassociates in another part of the building, and the disturbance subsided.In the course of the afternoon, John J. Sosbee heard Bill Gowan point outHarold Reid and say, "There is my meat."BillGowan also remarked to Edward Roper, an election observer for theUnion, that he would pullhis redcoat off and beat hell out of him before night.At, approximately 8 p. in. it was announced that the voting was completed,and thatthe ballots would' be counted at the downtown office of the Respondent.Thereuponthe crowd at the "Cookie Jar" dispersed.D. Riot on Church Street1.Description of the premisesThe building occupied jointly by the Respondent as offices and freezer plantis situated on Church Street between Maple Street and the railroad tracks.The Respondent maintains a parking lot at the Maple Street end of the build-ing.An alleyway at the rear leads to the office of Manager Bunyan Bagwell.His office is also headquarters for over-the-road truck drivers under his super-vision and control. It serves as a dispatcher's office and remains open 24 hoursa day.A corridor through the building leads from a doorway on the alley pastBagwell's office to a personnel office in front and onto the first landing of abroad stairway leading from the double-door entrance from Church Street to'the staff offices on the second floor. Church Street alongside the building isapproximately 311/2 feet wide including a narrow sidewalk next to the building.Across Church Street in a parallel position stands the Davis-Washington Build-ing without curb or sidewalk. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The ballot countIn advance of the election officials, Charles J. Thurmond and Roy Scheurichproceeded to the Jewell Building to set up a counting room. They enteredthrough the Church Street entrance and peered into the corridorand personneloffice to the left of the stairway and then went upstairs.At that time they sawno one inthe building except President Jesse D. Jewell It workin his officeupstairs.A conference room at the head of and overlooking the stairway wasselected and set up as the place to count the ballots.Ed Pierce arrived and wasdesignated as doorkeeper at the main entrance with instructions to admit onlyauthorized personnel.Harold Reid, Edward Roper, and Robert Ackermanarrived in a Hudson automobile with William Katz, and parked the car adjacentto the wall of the Davis-Washington Building on Church Street facingtowardsthe railroad at the intersection of Maple Street diagonallyacrossfromthe mainentrance of the Jewell Building.Other arrivals parked their cars in the park-ing lot and along both sides of Church Street.Approximately 15 people wereadmitted to the counting room and a few company officials waited in their officesin the building.Late comers observed some of the truck drivers and other em-ployees in the corridor and personnel office to the left of the stairway.Whenall authorized persons had entered, Ed Pierce locked the entrancedoors andwent into the counting room.Before the counting was completed, Superintendent Robert Sealeyand ForemanRobert Peebles came to the main entrance, found the door unlocked, and enteredthe building.Peebles went into the corridor and personnel room to the left,and Sealey went upstairs to the door of the counting room. Therehe learnedthat the Union had a substantial lead in the counting, and went intothe officeswhere officials of the Respondent were awaiting the result of the ballots.Withina few minutes President Jewell left the building, and Sealeyaccompanied himoutside the entrance doorway. In leaving the building, Mr. Jewellpaused atthe first landing where truck drivers and others were assembled in thepersonnelroom, and said "Boys, keep your chin up.Everything will possibly be all right."Sealey was in the group. From that point, Robert Sealey's testimony con-cerning his actions was somewhat vague and his memory obscure.He couldnot identify any of the employees on the stairway or outside the building withwhom he was associated except Robert Peebles and Joe Reid.He did recallbeing againin the offices upstairs, and heard Charles J. Thurmond tell PresidentJewell by telephone that the election had been lost.He also called a secretaryof Vice-President Van Geisen and told her about it.Then he was back in thestreet with Robert Peebles and Joe Reidarrangingfor two girls to be takenawayin Peebles' automobile.He saw that a crowd of people had assembled inChurch Street directly in front of the building entrance, but never identified anyof them.Dolly May Wilkerson,an observer for the Union, crediblytestified that whenshe and Betty Burrell, an observerfor the Respondent,reached the street Iiiadvance of others from the counting room, Robert Sealey directedthem to anautomobile, and said "Girls, you bettergo on andget in thecar because there isHell going to be raised."Others in the streetwere saying the same thing, andshe observed the Individual RespondentJames H. Smith in the assembledthrong.She and Betty went tothe car andwaited about30 minutes untilSealey and Peeples arrived and drove them to the plant at theold airport.Upon getting in the car, Sealeysaid"I guessthey got what theywanted.Theyain'tgot what they think.As far as the one dollaran hour,they won't get it."Betty Burrelltestified that Sealey and Peeples escorted them to thecar, andthenturned back to see what the trouble was when theyheard a commotion in J.D. JEWELL, INC.73the street.Upon their return in few minutes, she inquired whether anybodywas hurt, and Sealey said he thought one of the union men was hurt 63. Attack on unionrepresentativesA tally of the ballots was completed at approximately 10 p. m., and the groupin the counting room slowly dispersed.The Union won the election by a sub-^stantial majority.Roy Scheurich,Harold Reid,and Edward Roper descendedthe stairs, and were met at the doorway by an angry mob. Various witnessesestimated that 35 to 50 men were milling around in the street adjacent to thebuilding entrance.Scheurich was knocked to the ground on the sidewalk 4 or5 steps outside the door,but managed to crawl back into the building with hisglasses hanging from one ear.Harold Reid and Edward Roper were attackedin the doorway by persons striking and attempting to pull them to the outside.The crowd was yelling, "Come on out." From the stairwayinside,RobertAckerman perceived the commotion and appealed to Charles J. Thurmond forprotection.Thurmond ran downstairs and appealed to the crowd to break itup and let the union people alone.Harry Nix, a policeman, appeared at thedoor, and Thurmond requested him to prevent trouble and assist the unionrepresentatives in getting away in their cars.Vice-President Van Geisen pulledHarold Reid back inside the door,and held him against the wall away from hisattackers.Two policemen were present, and there was a slight lull in theattack.Thurmond and Van Geisen announced that police protection was presentand urged the representatives to proceed to their automobiles.The group wasnow congested at the foot of the stairs,and there was pushing and shoving toget away.Roy Scheurich shielded by Van Geisen moved to the left along thesidewalk next to the wall of the building and reached the parking lot. Fromthere he drove away with Roy Bennett and Jim Knight to the police stationseeking additional police protection.William Katz reached his car across thestreet and sat under the steering wheel with motor running, and awaited thearrival of his associates.Harold Reid was struck several times, but reachedthe car and got in the front seat beside Katz. Edward Roper and RobertAckerman did not fare so well, because the attack of the mob was directedchiefly at them.Roper was cornered by the crowd with his back to the wallof the Davis-Washington Building near the rear of the Katz car. Van Geisenwent to his assistance and held him away from the mob. Members of the mobwere urging Van Geisen to turn him loose so they could get at him.Katz openedthe left front door of the car and Roper was pulled in over the wheel into theback seat.Katz was attacked through the open door and his coat torn bymembers of the mob.While under attack, Robert Ackerman had reached theright hand rear door of the car, but had difficulty in opening it. It was locked.He was beaten to the ground,and was crying out for help.He appealed to oneof the policemen,who said,"There is nothing I can do."One of the policemensaid, "Even your own folks won't let you in the car." 6 Van Geisen grabbedAckerman and tried to carry him away to another car, but Ackerman insistedon getting in the car with Katz.The police urged that he go with Van Geisen.Finally the door was opened by those inside the car, and Ackerman scrambledinto the back seat.Three of the glass windows of the car were smashed by themob and there were cries of "Turn the car over."Some yelled,"Get Bill Katzout of the car."When Ackerman was in,Katz drove away across the railroad6Robert Peeples did not testify as a witness.4 See testimony of Raymond Boswell,Lloyd Ash,and Sam Qualls. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDand took the highway to Atlanta.Driving at full speed, he eludedhis pursuers,but one car, later identified as the Cadillac of the Individual Respondent WillieAnglin, chased him to the outskirts of Atlanta.Upon departure of the Katz car the mob quickly dispersed, and the parkedautomobiles disappeared in all directions.Charles J. Thurmond, George VanGeisen, Ed Pierce, Clyde Peck, Robert Sealey, Robert Peeples, and two electionofficials remained upon the scene.Van Geisen picked up the glasses of RobertAckerman from the street, and handed them to one of the election officials.Roy Scheurich, Roy Bennett, and Jim Knight drove up in a Ford coupe followedby a police car with additional policemen.When Scheurich inquired as to thewhereabouts of his union associates, Van Geisen said "They are probably in theriver by now."When the mob dispersed Individual Respondent Dustus (Bill) Gowan limpedinto the office of Manager Bunyan Bagwell with a bruised hand, and toldhim "Some son-of-a-bitch hit me across the hand with a blackjack.When hehitme, I stumbled and hit my ankle." Thereupon, Bagwell ran out throughthe alley around the building and saw cars taking off in every direction.Healso heard someone holler.Then he went home.Raymond Boswell, Lloyd Ash, and Sam Qualls in a parked automobile atthe intersection of Church and Maple Streets heard a commotion in the street.They got out and stood in the shadow of a building and observed what happened.Boswellidentified the Individual Respondents Robert Roper, Cecil Jarrard,and Robert Sealey.He saw Ilcbe t Sealey kick Robert Ackerman, and observedthat the police did little or nothing to stop the rioting.He heard one of thepolice say "Your own people don't want you to get in the car with them."Heheard someone say "Let's turn the car over," and slamming against the Katzcar.Ash identified Willie Anglin, Dustus (Bill) Gowan, Robert Sealey, LewisPorter, Cecil Jarrand, and Robert Roper.He saw three unidentified men withpieces of rubber hose, and one with a blackjack.He saw Robert Sealey kickRobert Ackerman, and Lewis Porter slap at him.He heard Cecil Jarrardand Robert Roper say "Turn it over" ; and someone hollered "Get Bill Bataout of the car."He observed that the police were urging Ackerman to get inhis car before he got killed.QuallsidentifiedRobert Roper, Lewis Porter,Robert Sealey, and Cecil Jarrard.He observed that the police just stood around,did not try to stop the fighting, and heard one of them say "Even your ownfolks won't let you in the car." 'James Lingerfeltcredibly testified that Foreman Cecil Jarrard returned tothe "Cookie Jar" that night after the riot and remarked to union adherents thatthey had won the Union, "but didn't have no union men."He said "they wasin Atlanta if they didn't turn over before they got there." 8Individual RespondentLewis Porter,personnel director of the Respondent,admitted that he became involved in the mob around Robert Ackerman, washit in the mouth and had his-hat knocked off, and then stood outside the crowdbecause it got too rough for him.He denied striking or kicking Ackerman, andcould not identify anyone who participated in the fighting.He recognizedseveral people who were not participating.Individual RespondentRobert Roperadmitted that he and Ernest Cantrellpassed out antiunion handbills on the eve of the election.Some unknown personhad placed them in his car, and Bill Gowan first showed them to him that after-noon at the office.He later acted as observer for the Respondent at the elec-tion, helped count the ballots, but knew nothing about the "Poultry Workers4No policeman appeared as a witness.9 Cecil Jarrard did not appearas a witness. J.D.JEWELL, INC.75,Anti-labor Union Committee."He was present during the rioting,and identifiedJames Gazaway and Willie Bartlett in the crowd at the door.He is an inven-tory clerk under the supervision of Vice-President Van Geisen, performs his dutiesin the personnel office space, and carries a key to both the personnel office andthe front entrance.He could not identify anyone participating in the fighting,and denied any remarks about turning the car over, although he was personallyacquainted with most of the truck drivers who daily frequented his office.At the hatchery on the morning of March 16, 1951, Individual Respondent J. O.McLendon was accused of participating in the riot and hittingHarold Reid.In the presence of Lamar Reynolds, William G. Sailers, and Ernest Ledford, hedenied striking Reid, but admitted that he kicked the union man.'F.Meeting at the freezer plant-Dfarch 16, 1951On the morning after the riot a group of truck drivers and other employeesassembled at the freezer plant in the personnel office and the dispatcher's officeoccupied by Bunyan Bagwell.Among those present were Robert Roper, JamesH. Smith, Dustus (Bill) Gowan, Cecil Jarrard, Jesse Brown, Willie Anglin, Lewisporter, Robert IIam, and John J. Sosbee. Individual Respondent James H.Smith exhibited bruised hands. It was a subject of discussion that Willie Anglinhad chased the union men to Atlanta in his Cadillac car, and ran a Lincoln offthe road by mistake.Everybody laughed and thought it was a good joke.President Jewell came in the personnel office, and expressed his surprise atthe election results.To Cecil Jarrard, he said "Cecil, I thought everybody wouldstick by me."To Jesse Brown he said "I didn't think the voting would go theway it did." 10Night Superintendent Jesse Brown asserted that he didn't think the nightshift voted the Union in.Personnel Director Lewis Porter said that the unionpeople could be weeded out and the Union broken up.According to the witnessSosbee, and denied by Jewell, President Jewell said that he could take five menin Gainesville and start a small revolution and "When I start something, I gothrough with it."Truck driver James H. Smith spoke up and said there wasplenty of time for that yet.Sosbee also testified that President Jewell inquiredwhy they let them get away, and said "Leave them alone until things quietdown a bit." Jewell denied these remarks, and testified that he was hurt andhumiliated by what had happened, and did not know about the riot until he ar-rived at the office that morning. Nevertheless, he made no investigation toapprehend the guilty employees or take any action about the affair.Concluding FindingsWhether or not the speech of President Jewell to his employees exceeded thebounds of free speech, it is certain that resentment against the union organizerswas inspired by reference to outsiders coming in to run his business.The statement of Foreman Cecil Jarrard, following the speech, with refer-ence to proposed increases in pay and a retirement plan contained both a promiseof benefits to abstain from union activities, and a threat of retaliation if theUnion came in."It is not clear whether J. O. McLendon, J. B. Shields, and Joe Brewer weresupervisors within the meaning of the Act, and their interference with, restraint,and coercion of employees by threats and interrogation is not relied upon to° J. 0. McLendon did not testify as a witness10Testimony of Robert Roper.11Allred MaterialsCorp.,95 NLRB 1064. '76DECISIONSOF NATIONAL LABORRELATIONS BOARDsupport a finding of unfair labor practices, except to the extent that their anti-union activities indicate a pattern of conduct encouraged, and approved by theRespondent.The interrogation of employee Frank Satterfield by Superintendent Cummingsconstituted interference, restraint, and coercion by inquiring into thepersonalaffairs of employees concerning their union activities."It is clearly established by a preponderance of the evidence that the over-the-;road truck drivers of the Respondent spearheaded a violent antiunion campaignin the name of "Poultry Workers Anti-labor Union Committee" with the full'knowledge,encouragement,and collaboration of their supervisor,Bunyan Bag-well,manager of the freezer plant and transportation.By collaboration andpromises of immunity Bagwell fixed the Respondent with responsibility for theirviolent antiunion activity, which cannot be avoided by asserted limitation tothe personal affairs of any or all of those engaged therein. Identified as par-,ticipating in either or both the antiunion activities and riot on March 15, 1951,were the Individual Respondents Willie Anglin, Willie Lee Bartlett, ErnestCantrell, James Gazaway, Dustus (Bill) Gowan, and James H. Smith. Identifiedas encouraging and participating in the action of the mob and assaulting RobertAckerman were the Individual Respondents Robert Sealey, J. O. McLendon, andLewis Porter. Identified also as encouraging and participating in the action ofthe mob were the Individual Respondents Robert Roper and Cecil Jarrard.Consequently, I find that each of them engaged in an unfair labor practice inviolation of the Act.The Individual Respondents Marvin Allen, Taylor Bennett, Leonard Cagle,Thomas Decking, Earl Stephens, Fletcher Whitmire, and Veston Williams, werenot identified in the antiunion activities of the truck drivers or participation in'the assaults upon union representatives. It will be recommended, therefore,that the complaint as to them be dismissed.Although present at the scene of the riot, I cannot find by a preponderance of'the evidence that the Individual Respondent Ed Pierce encouraged or par-ticipated therein, and shall therefore recommend that the complaint as to himbe dismissed.I credit the testimony of George Van Geisen that he was absent from Gaines-ville on March 15, 1951, until he appeared at the "Cookie Jar" about 5 p. in.,and was not cognizant of the antiunion activities of the truck drivers with whomhe had little contact as vice president in charge of the feed department and field-work.I credit his testimony that his participation in the riot extended only to effortsto protect the union representatives from injury at the hands of the mob. Itwill,therefore, be recommended that the complaint as to him bedismissed.By reason of the collaboration, encouragement, and promise of immunityfromdisciplinary action by its manager of freezer plant and transportation,,Runyan Bagwell ; the subsequent participation of its agents, supervisors, andemployees in antiunion activities and assaults upon union representativesRobert Ackerman, Roy Scheurich, William Katz, Harold Reid, and EdwardRoper ; and condonation and ratification of the unlawful acts of its agents andemployees by failure to inquire into, investigate, or take affirmative disciplinaryaction against the guilty individuals, I find that the Respondent engaged in andis engaging in an unfair labor practice in violation of the Act''ss Standard-Coosa-Thatcher Co.,85 NLRB 1521.13 See :The American Thread Company,94 NLRB 1699;Fred P. WeissmanCo., 71NLRB 147;Donnelly GarmentCo., 50 NLRB 241;Taylor ColquittCo., 47 NLRB 225;YaleFiling SupplyCo.,91 NLRB 221;F. B. Law andSon, 92 NLRB 826. J.D. JEWELL, INC.IV. THE EFFECT OFTHE UNFAIR LABOR PRACTICES UPONCOMMERCE77The activities of the Respondent and Individual Respondents set forth inSection III, hereof, occurring in connection with the operations of the Respondentdescribed in Section I, hereof, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of com-merce.'V. THE REMEDYIt having been found that the Respondent, J. D. Jewell, Inc., and its agents,the Individual Respondents, Willie Anglin, Willie Lee Bartlett, Ernest Cantrell,James Gazaway, Dustus (Bill) Gowan, James H. Smith, Robert Sealey, J. O.McLendon, Lewis Porter, Robert Roper, and Cecil Jarrard, have engaged incertain unfair labor practices, it will be recommended that they cease and desisttherefrom and take certain affirmative action designed to effectuate the policies,of the Act.It having been found that the Respondent interrogated its employees con-cerning their union activities, and threatened economic reprisal if the Unioncame in, it will be recommended that the Respondent cease and desist therefrom.Having found that the Respondent authorized, encouraged, ratified, and con-doned physical assaults upon union representatives and other antiunion activi-ties and demonstrations engaged in by certain Individual Respondents, whichinterferedwith, restrained, and coerced other employees in the exercise ofthe rights guaranteed by Section 7 of the Act, I shall recommend that both theRespondent and named Individual Respondents cease and desist from suchpractices.Violations of the Act herein found are, in the opinion of the Trial Examiner,persuasively related to other unfair labor practices proscribed by the Act, andfuture acts of a like nature are anticipated from the past conduct of the Re-spondent and the named Individual Respondents.The preventive purposes ofthe Act will be thwarted unless the order is coextensive with the threat. Toprevent a recurrence of such unfair labor practices and effectuate the policiesof the Act and minimize industrial strife burdensome and obstructive to com-merce, it will be recommended that the Respondent cease and desist from in anymanner infringing the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondentand namedIndividual Respondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]